Title: From Josiah, III Quincy to John Quincy Adams, 5 July 1826
From: Quincy, Josiah, III
To: Adams, John Quincy


				
					My dear Sir.
					Boston 5th. July 1826
				
				You will have heard before this reaches you of the fate of your revered father. He has died full of years and of honors, at the very hour which he would have chosen, if I know anything of his heart, had the decision been left to him.On the 4th. of July 1826, at , fifty years, probably to an hour, after he had signed the decleration of his country’s freedom,—at the very moment, when the whole nation was repeating his name and celebrating his virtues, with an unanimity of feeling altogether unexampled.—He had lived long enough—for he had lived to honour—to virtue—and to the assurance of a glorious immortality.—The moment of his death has occasioned a sensation here of a very peculier and interesting character. It is unanimously agreed to be the crowning of his fame by associating, and as it were identifying his existence with the most glorious act and time of his life.  But my object in commencing this letter was different—And I hasten to that object.—my pressure of engagements being extreme.I inclose you a copy of your father’s will—I have been obliged to copy it myself—It is very rough but I hope you will be able to decypher it—except the formal part & close it is verbatim—You will perceive he has made you and I joint-Executors—when he first proposed this to me, it was with an urgency, and under circumstances I could not refuse—At that time I had comparatively few engagements. But it is now almost, if not altogether, impracticable for me to engage in anything new, particularly in a concern, which will require much attention is of some delicacy, and considerable responsibility. I am desirous to decline the office of Executor, under my present circumstances;—they being such as to render my performing it acceptably almost impracticable.However, I shall  any thing conclusive until I hear from you—But my opinion is that it is my duty to declare both on your account & my own—Your son George is now at a period of life, in which he might be associated with you, in the Executorship—or act as your agent.I hope, however, that you will be able to come forth on to Massachusetts forthwith. The taking possession of your father’s papers, the making definite arrangements, relative to his affairs, in the first instance cannot be done efficiently, without the influence of your personal presence at  a short time. There are circumstances, which render it important, that you should make this sacrifice of your public occupations to the interests of your family—I beg you to understand that I shall decline the Executor ship, absolutely, unless of views of duty occur, such as at present  do not perceive. But, in any event you may always command my best services.I wish to hear from you immediately concerning your wishes. At all events, it does seem to me, you ought personally to come to Massachusetts. I do not see, how otherwise the necessary arrangements can be made—nor can you otherwise understand the  state of things here.The motives of your father, in every part of his will were explained to me most fully—I thought them most wise and honorable both in a man & as a father. But they can only be explained to you in an interview. If the tenor does not sufficiently explain itself.Very truly and respectfully / Yr hl St
				
					Josiah Quincy
				
				
			